DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 29th, 2022 has been entered. Claims 1-11, 13-14, 17-21 & 23-31 remain pending in the application. Applicant’s cancellation of claim 15 has rendered the 112(d) rejection previously set forth in the Non-Final Office Action mailed November 29th, 2021, as moot. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted March 7th, 2022 has been considered by the Examiner. 

Response to Arguments
Applicant's arguments filed March 29th, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on page 9 that Kaye (U.S. Patent No. 8343168) fails to disclose or fairly suggest first and second lumens having different deflected forces (e.g., a different stiffness or flexibility) and that no correlation has been made as to how differently shaped lumens necessarily equates to lumens having different deflected forces, the Examiner respectfully disagrees. Different lumen geometries would lead to a correlation to different deflected forces (claim 1)/flexibilities (claim 5)/stiffnesses (claim 28), especially if the shape of the lumen contains any sharp/rounded corners or are dumbbell shaped in which the corners/ends serve as fold lines. In the case of sharp corners, a sharper corner is likely to more readily fold along that corner line than a rounded corner. In the case of a dumbbell shaped lumen, the bulbous ends will more readily facilitate folding versus a rounded corner rectangle or oval shape. Additionally, factors such as lumen size will also affect lumen flexibility, with a larger lumen generally being more flexible than a smaller lumen. Finally, since Kaye does teach that the shape, size and configuration of either lumen may vary in practice of the invention (Col. 6, lines 46-48), routine experimentation and various experimental design choices (e.g., sharp or rounded corners, etc.) could have been used to arrive at the deflected force of the first lumen being different from the deflected force of the second lumen. The first and second lumens having different deflected forces/flexibilities/stiffnesses is a broad description and could result from many different factors or characteristics of the lumen(s), so applicant may clarify this further to better describe the differences between the two lumens. Therefore, this argument is not persuasive and the Examiner maintains that Kaye discloses that differently shaped lumens have different deflected forces for claim 1. However, this argument is now moot based on the new grounds of rejection to teach the newly disclosed limitations for claims 5 and 28.  
In response to applicant’s arguments on page 9 that a needle’s gauge has no bearing on said needles tip being deflected towards a center of its axis and that the gauge of the needle does not refer to deflection, the Examiner respectfully disagrees. Based on Hamilton’s Needle Point Style 2:

    PNG
    media_image1.png
    157
    834
    media_image1.png
    Greyscale

it shows that needle gauge is related to needle deflection such that the deflection of the “Needle Point Style 2” is approximately half of the needle’s gauge (so roughly equal to the radius of the needle, see the dotted line on the annotated figure from Hamilton, above). Hamilton’s needle gauge chart (https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-gauge-chart) shows that the diameters of 23- and 28-gauge needles (gauge stated by Palfi (U.S. Patent Application Publication No. 20120295960)) are 0.642 mm and 0.362 mm (0.025 inch and 0.014 inch), respectively, for which their “Needle Point Style 2” needles would have deflections of 0.0125 inch and 0.007 inch, respectively, which overlaps with the claimed range of “between 0.001 inch and 0.1 inch” of claim 29. Additionally, their other needles’ diameters range from 0.159 mm (34 gauge) to 3.404 mm (10 gauge), which converts to 0.00626 inch to 0.134 inch, for which their “Needle Point Style 2” needles would have deflections in the range from 0.00313 inch to 0.0067 inch, which also overlaps with the claimed range of “between 0.001 inch and 0.1 inch” of claim 29. Therefore, this argument is not persuasive and the Examiner maintains that Hamilton discloses that needles being available in different gauges would ensure that a tip of a needle has a deflection towards a center axis of the needle between 0.001 inch and 0.1 inch. 
	In regards to applicant's argument on page 10 that Bunce (WO 2004/107984) fails to remedy the deficiencies of Kaye & Palfi for claim 28, the Examiner respectfully disagrees on the grounds laid out above for independent claim 28, in which the original rejection for claim 28 is maintained and therefore the rejection for claim 31 is also maintained. 
In response to applicant’s arguments on page 10 that claim 1 is patentably distinct over the proposed combination of references and that since claims 2-4 depend directly or indirectly from independent claim 1, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1, in which the original rejection for claim 1 is maintained and therefore the rejections for claims 2-4 are also maintained. 
In regards to applicant's argument on page 11 that Secrest (U.S. Patent No. 7691110), Hill (U.S. Patent Application Publication No. 20020183720) and Nakao (U.S. Patent Application Publication No. 20070016225) fail to remedy the deficiencies of Kaye & Palfi for claims 5 and 28, the Examiner respectfully disagrees on the grounds laid out above for independent claims 5 & 28, in which the original rejections for claims 5 & 28 are maintained and therefore the rejections for claims 6-11, 13-14, 17-21 & 23-27 & 29-31 are also maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (U.S. Patent No. 8343168) in view of Palfi (U.S. Patent Application Publication No. 20120295960).
Regarding claim 1, Kaye teaches a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: a catheter having a first lumen and a second lumen (Col. 3, lines 63-65; Fig. 2, element 12); a needle system for injecting a target tissue within a body (Fig. 4, element 36), wherein the needle system comprises a needle, and an actuator tube (Fig. 4, element 32, 36), wherein the needle is connected to a distal end of the actuator tube (Col. 4, lines 26-27); and a base disposed at a proximal end of the catheter (Fig. 1, element 30), wherein the actuator tube is inserted through the base and the first lumen (Col. 4, lines 23-24); the needle operably protrudes a predetermined distance out of a distal end of the catheter, wherein the first lumen and second lumen have different deflected forces (Col. 4, lines 12-13; Fig. 5, elements 102, 104; different lumen geometries would lead to different deflection force values (i.e. different bending moments at different spatial points)), and wherein the needle system further comprises a stopper, sized and configured to prevent the needle from deploying beyond a desired distance or falling out of the first lumen (Col. 5, lines 2-4; Fig. 3, element 70), and wherein the stopper and the needle are made of a unitary construction (Col. 5, lines 8-9).
Kaye does not teach wherein a tip of the needle is deflected towards a center axis of the needle.
Palfi, in a device utilizing a needle for injections, teaches wherein a tip of the needle is deflected towards a center axis of the needle ([0194]; a point two style beveled non coring needle is designed such that the tip of the needle bends toward the central axis of the needle body: see evidentiary reference https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style and the Hamilton Figure 1 below).

    PNG
    media_image2.png
    327
    1204
    media_image2.png
    Greyscale

Hamilton Figure 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where a tip of the needle is deflected towards a center axis of the needle as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Regarding claim 28, Kaye teaches a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: a catheter having a first lumen and a second lumen (Col. 3, lines 63-65; Fig. 2, element 12); a needle system for injecting a target tissue within a body (Fig. 4, element 36), wherein the needle system comprises a needle, and an actuator tube (Fig. 4, element 32, 36), wherein the needle is connected to a distal end of the actuator tube (Col. 4, lines 26-27); and a base disposed at a proximal end of the catheter (Fig. 1, element 30), wherein the actuator tube is inserted through the base and the first lumen (Col. 4, lines 23-24); the needle operably protrudes a predetermined distance out of a distal end of the catheter (Col. 4, lines 12-13, Col. 5, lines 11-16), wherein the needle comprises a tip, oriented towards a center axis of the needle (Fig. 4, element 36), and wherein the needle system further comprises a stopper, sized and configured to prevent the needle from deploying beyond a desired distance or falling out of the first lumen (Col. 5, lines 2-4; Fig. 3, element 70), and wherein the stopper and the needle are made of a unitary construction (Col. 5, lines 8-9), and wherein a stiffness of the first lumen is greater than a stiffness of the second lumen (Col. 4, lines 12-13; Fig. 5, elements 102, 104; different lumen geometries would lead to different stiffnesses (i.e. different bending moments at different spatial points))
Kaye does not teach wherein a tip of the needle is deflected towards a center axis of the needle.
Palfi, in a device utilizing a needle for injections, teaches wherein a tip of the needle is deflected towards a center axis of the needle ([0194]; a point two style beveled non coring needle is designed such that the tip of the needle bends toward the central axis of the needle body: see evidentiary reference https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style and the Hamilton Figure 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where a tip of the needle is deflected towards a center axis of the needle as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Regarding claim 29, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a deflection of the needle is between 0.001 inch and 0.1 inch.
Palfi, in a device utilizing a needle for injections, teaches using a point two style beveled non coring needle ([0194]). Palfi only teaches using a Hamilton syringe with 23 or 28 gauge needle, but other Hamilton syringes utilizing point two style needles having many gauge sizes can be used as referenced on Hamilton’s website (it is stated that the point two style/needle point style 2 needles are available in gauges 34-10: https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style). This gauge range would ensure for a needle deflection between 0.001-0.1 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein a deflection of the needle is between 0.001 inch and 0.1 inch as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Regarding claim 30, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a deflection of the needle is between 0.0016 inch and 0.0114 inch.
Palfi, in a device utilizing a needle for injections, teaches using a point two style beveled non coring needle ([0194]). Palfi only teaches using a Hamilton syringe with 23 or 28 gauge needle, but other Hamilton syringes utilizing point two style needles having many gauge sizes can be used as referenced on Hamilton’s website (it is stated that the point two style/needle point style 2 needles are available in gauges 34-10: https://www.hamiltoncompany.com/laboratory-products/needles-knowledge/needle-point-style). This gauge range would ensure for a needle deflection between 0.0016 -0.0114 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein a deflection of the needle is between 0.0016 inch and 0.0114 inch as taught by Palfi and further evidenced by Hamilton in order to improve the efficiency of the use of the needle.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Palfi and in further view of Bunce (WO 2004/107984).
Regarding claim 31, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein the needle is a two-point deflected needle.
Bunce, in a similar field of endeavor, teaches wherein the needle is a two-point deflected needle (Page 4, lines 18-19; Fig. 2, element 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where wherein the needle is a two-point deflected needle as taught by Bunce in order to prevent any unwanted displacement of tissue during treatment.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Palfi and in further view of Kaye.
Regarding claim 2, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye and Palfi do not explicitly state wherein the deflected force of the first lumen is larger than the deflected force of the second lumen.
Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to arrive at the deflected force of the first lumen being larger than the deflected force of the second lumen, and Kaye does teach that the shape, size, and configuration of either lumen is variable as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the deflected force of the first lumen being larger than the deflected force of the second lumen as suggested by Kaye in order to have provided more support for the needle and more flexibility for the snare during deployment.
Regarding claim 3, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye and Palfi do not explicitly state wherein the deflected force of the first lumen is about 1.7 times as strong as the second lumen.
Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to arrive at the deflected force of the first lumen is about 1.7 times as strong as the second lumen, and Kaye does teach that the shape, size, and configuration of either lumen is variable as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the deflected force of the first lumen is about 1.7 times as strong as the second lumen as suggested by Kaye in order to have provided more support for the needle and more flexibility for the snare during deployment.
Regarding claim 4, the combination of Kaye and Palfi teaches all the elements of the claimed invention as stated above.
Kaye and Palfi do not explicitly state wherein the deflected force of the first lumen is about 1-3 times as strong as the second lumen.
Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to arrive at the deflected force of the first lumen is about 1-3 times as strong as the second lumen, and Kaye does teach that the shape, size, and configuration of either lumen is variable as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the deflected force of the first lumen is about 1-3 times as strong as the second lumen as suggested by Kaye in order to have provided more support for the needle and more flexibility for the snare during deployment.
Claims 5-11, 13-15, 17-19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye (U.S. Patent No. 8343168) in view of Secrest (U.S. Patent No. 7691110).
Regarding claim 5, Kaye teaches a medical device for performing an endoscopic procedure through an endoscope (Fig. 1, element 10), the device comprising: a catheter having a first lumen and a second lumen (Col. 3, lines 63-65; Fig. 2, element 12); a needle system for injecting a target tissue within a body (Fig. 4, element 36), wherein the needle system comprises a needle, and an actuator tube (Fig. 4, element 32, 36), wherein the needle is connected to a distal end of the actuator tube (Col. 4, lines 26-27); and a base disposed at a proximal end of the catheter (Fig. 1, element 30), wherein the actuator tube is inserted through the base and the first lumen (Col. 4, lines 23-24); the needle operably protrudes a predetermined distance out of a distal end of the catheter (Col. 4, lines 12-13), wherein the needle system further comprises a needle housing member, positioned between the needle and the first lumen when the needle is in a stored position (Fig. 4, 14, element 80), wherein the needle housing member has a predetermined length so that the needle is disposed within the needle housing member when the needle is at the stored position (Col. 4, lines 12-13, Col. 5, lines 11-16), the needle housing member has a continuous inner surface and prevents the needle from penetrating the first lumen (Col. 5, lines 11-16), and wherein the needle system further comprises a stopper, sized and configured to prevent the needle from deploying beyond a desired distance or falling out of the first lumen (Col. 5, lines 2-4; Fig. 3, element 70), and wherein the stopper and the needle are made of a unitary construction (Col. 5, lines 8-9) and wherein a flexibility of the second lumen is greater than a flexibility of the first lumen (Col. 4, lines 12-13; Fig. 5, elements 102, 104; different lumen geometries would lead to different flexibilities (i.e. different bending moments at different spatial points))
Kaye does not teach wherein a distal end of the needle housing member does not extend beyond a distal end of the first lumen.
Secrest, in an analogous device, teaches wherein a distal end of the needle housing member does not extend beyond a distal end of the first lumen (Fig. 3, elements 70, 71; see Annotated Secrest Figure 2 below).

    PNG
    media_image3.png
    125
    407
    media_image3.png
    Greyscale

Annotated Secrest Figure 2
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the needle housing member of Secrest for the needle housing member of Kaye. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 6, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a distal end of the needle housing member is tapered.
Secrest further teaches wherein a distal end of the needle housing member is tapered ((Col. 3, lines 44-46; Col. 4, lines 2-3; Fig. 3; see Annotated Secrest Figure 2 above).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the needle housing member of Secrest for the needle housing member of Kaye. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 7, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter.
Secrest further teaches wherein a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter (Col. 4, lines 1-3; Fig. 3, 4, elements 37, 70, 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye to where a distal end of the needle housing member limits the length of the needle protruding out of the distal end of the catheter as taught by Secrest in order to ensure that the needle was not able to puncture too far into the tissue thus increasing the safety of the use of the device.
Regarding claim 8, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye does not teach wherein the distal end of the needle housing member and the distal end of the first lumen are even.
Secrest further teaches wherein the distal end of the needle housing member and the distal end of the first lumen are even (Fig. 3, element 71).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the needle housing member of Secrest for the needle housing member of Kaye. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 9, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the needle housing member is disposed in place by being heat shrunk, press fit, or bonded (Col. 5, lines 16-18).
Regarding claim 10, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the needle housing member comprises barbs or ribbed sections against the first lumen to hold the housing member in place (Col. 5, lines 19-21).
Regarding claim 11, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the housing member is non-conductive (Col. 5, lines 21-23).
Regarding claim 13, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the stopper is disposed on the actuator tube (Fig. 3, element 70).
Regarding claim 14, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the stopper comprises a hypotube (Fig. 3, element 70).
Regarding claim 15, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the stopper and the needle are made of a unitary construction (Col. 5, lines 8-9).
Regarding claim 17, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the actuator tube is selectively manipulated by movement of a hollow knob (Fig. 1, elements 32, 34), wherein the knob is fixed to a proximal end of the actuator tube (Col. 4, lines 24-26).
Regarding claim 18, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the catheter further comprises a covering tube, and the first and second lumens are disposed through the covering tube (Col. 3, lines 64-66; Fig. 1, element 12).
Regarding claim 19, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the catheter is a single piece of extruded plastic (Col. 4, lines 2-3).
Regarding claim 23, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches wherein the needle comprises a tip, oriented towards a center axis of the needle (Fig. 4, element 36).
Regarding claim 24, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye further teaches a snare system for resecting the targeted tissue (Fig. 1, element 60), wherein the snare system comprises a snare, and an actuating cable, wherein the cable is inserted through the second lumen (Col. 4, lines 54-56; Fig. 1, elements 54, 60).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest and in further view of Kaye.
Regarding claim 21, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye does not explicitly state wherein at least a portion of the actuator tube has an outer diameter of at least about 0.035 inch.
Kaye does teach that the shape, size and configuration of either lumen may vary in the practice of the invention (Col. 6, lines 46-48).
It is well known in the art that routine experimentation and various experimental design choices could have been used to have arrived at a portion of the actuator tube having an outer diameter of at least about 0.035 inch, and Kaye does teach that the shape, size, and configuration of either lumen is variable. Different lumen geometries would lead to different outer diameters of the actuation tube in order to ensure that the fit of the needle within the tube was optimal for use of the device
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at a portion of the actuator tube having an outer diameter of at least about 0.035 inch as suggested by Kaye in order to provide an optimal fit between the needle, actuator tube, and first lumen.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest and in further view of Hill (U.S. Patent Application Publication No. 20020183720).
Regarding claim 20, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye and Secrest do not teach wherein a proximal portion of the actuator tube is made of a steel, and a distal portion of the actuator tube is made of polyetheretherketone (PEEK).
Hill, in a similar field of endeavor, teaches wherein a proximal portion of the actuator tube is made of a steel ([0031]), and a distal portion of the actuator tube is made of polyetheretherketone (PEEK) ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye and Secrest to where a proximal portion of the actuator tube is made of a steel, and a distal portion of the actuator tube is made of polyetheretherketone (PEEK) as taught by Hill in order to improve the rigidity of the proximal end and improve the flexibility of the distal end.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Secrest and in further view of Nakao (U.S. Patent Application Publication No. 20070016225).
Regarding claim 25, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye and Secrest does not teach wherein the snare is a cold snare for cold resection.
Nakao, in a similar field of endeavor, teaches wherein the snare is a cold snare for cold resection ([0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye and Secrest to where the snare is a cold snare for cold resection as taught by Nakao in order to cut small polyps vascularized by only capillaries as suggested by Nakao.
Regarding claim 26, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye and Secrest does not teach wherein the snare is a hot snare for hot resection.
Nakao teaches wherein the snare is a hot snare for hot resection ([0015], [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye and Secrest to where the snare is a hot snare for hot resection as taught by Nakao in order to cut larger polyps with more significant vascularization to avoid the chance of hemorrhages as suggested by Nakao.
Regarding claim 27, the combination of Kaye and Secrest teaches all the elements of the claimed invention as stated above.
Kaye and Secrest does not teach a retrieval system for retrieving a foreign object within a body, wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the second lumen.
Nakao teaches a retrieval system for retrieving a foreign object within a body (Fig. 13), wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the second lumen (Fig. 13, elements 894, 906, 912).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaye and Secrest with a retrieval system for retrieving a foreign object within a body, wherein the retrieval system comprises a net, and an actuating cable, wherein the cable is inserted through the second lumen as taught by Nakao in order to properly remove and dispose of the tissue debris that was cut off during use of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lombardi: (US 20160316998): endoscope with lumens with varying flexibilities (see Figs. 7A & 7B); Belson (US 20060235458): apparatus with an auxiliary flexible lumen (see Figs. 2A-C). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794